Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 1 of 21 PageID #: 31




                                     AFFIDAVIT
      I, Matthew J. Riportella, do under oath depose a state:
                                   I. INTRODUCTION
                                    Agent Background
      1.     I am a Special Agent of the Federal Bureau of Investigation (“FBI”). I have
been employed by the FBI since June 2012. I am currently assigned to the FBI Boston
Division’s Providence Rhode Island Complex Financial Crimes Task Force
(“PRICFCTF”), which is comprised of law enforcement officers from the FBI, Rhode
Island State Police (“RISP”), United States Secret Service (“USSS”) and other federal law
enforcement agencies. As a member of the PRICFCTF, I am responsible for
investigating white collar crimes in Rhode Island. Previously, I was assigned to the FBI
Boston Divisions’ Organized Crime Task Force. I have experience investigating illegal
gambling, narcotics, extortion, money laundering, kidnapping, wire fraud, mail fraud
and other federal crimes. My investigations have included the use of surveillance
techniques, and the execution of search, seizure, and arrest warrants.
                                         Purpose
      2.     I make this affidavit in support of an application for an arrest warrant and
criminal complaint charging Luckson LOUISSAINT (LOUISSAINT), DOB
    , Social Security Number:               with Conspiracy to Commit Mail, Wire, and
Bank Fraud (18 U.S.C. § 1349), Access Device Fraud (18 U.S.C. § 1029(a)(5)), and
Aggravated Identity Theft (18 U.S.C. § 1028A) (“Specified Federal Offenses”).
LOUISSAINT resides at      Coyle Ave      Pawtucket, RI and is described as a Black
male, 31 years old, 5’7, weighing approximately 160 pounds with dark hair (hereinafter
referred to as the “SUBJECT PERSON”).
      3.     I also make this affidavit in support of Applications for a Search Warrant
pursuant to Rule 41 of the Federal Rules of Criminal Procedure for a search of:
                 a. the SUBJECT PERSON, Luckson LOUISSAINT, as more
                    particularly described in Attachment A-1 (attached hereto
                    and incorporated herein by reference) at whatever location

                                            1
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 2 of 21 PageID #: 32




                      he may be found, for the items described in Attachment B-1;
                      and
                 b.     Coyle Ave        Pawtucket, RI (the SUBJECT PREMISES),
                      as more particularly described in Attachment A-2 (attached
                      and incorporated herein by reference) for the items
                      described in Attachment B-2,
       4.     As set forth below, there is probable cause to believe that located on the
SUBJECT PERSON and in the SUBJECT PREMISES is evidence, fruits, and
instrumentalities of violations the Specified Federal Offenses.
       5.     The facts set forth in the Affidavit are based on my personal observations,
my training and experience, information obtained from other agents, witnesses, and
records obtained during the course of the investigation. Because I submit this Affidavit
for the limited purpose of showing probable cause, I have not included in this Affidavit
each and every fact that I have learned in this investigation. Rather, I have set forth only
facts sufficient to establish probable cause to issue an arrest warrant for the individuals
identified herein and to search the email accounts set forth herein. Unless specifically
indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only.


                                 II.     PROBABLE CAUSE
       6.     As described herein, from at least March 2020 through October 2020,
LUCKSON LOUISSAINT has conspired with James Legerme, Tony Mertile, and others,
to provide information and receive fraudulently issued debit cards, all in furtherance of
the receipt of fraudulent UI benefits.
   A. Post- CARES Act Unemployment Fraud Schemes in Rhode Island and
       Nationwide.
       7.     Since early April 2020, the FBI, RISP, Internal Revenue Service-Criminal
Investigations (“IRS-CI”), Department of Labor- Office of Inspector General (“Labor-
OIG”), United States Postal Inspection Service (“USPIS”) and the United States Secret

                                              2
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 3 of 21 PageID #: 33




Service (“USSS”), with the assistance of other federal agencies, have been investigating
a large volume of fraudulent UI claims submitted to the Rhode Island Department of
Labor & Training (“RIDLT”) and other state UI benefit agencies. These claims were
submitted online using an individual’s personally identifiable information (“PII”) to
include their name, DOB and SSN. These claims were paid out by the State of Rhode
Island and other state UI agencies via electronic bank or wire transfers to bank accounts
and/or to debit cards, identified by the applicant when the application for UI benefits
was submitted.
                            UNEMPLOYMENT INSURANCE
       8.     Benefits that were available in 2020 and 2021 through state unemployment
insurance agencies, such as RIDLT, included the traditional unemployment insurance
benefits, as well as benefits that became available as federal legislation was passed at
the outset and during the pendency of the COVID-19 pandemic. Because the conduct
described herein involves various types of UI benefits sought from and paid by
multiple state UI agencies, I have summarized some of these benefit programs.
       9.     The Unemployment Insurance Program (“UI Program”) is a joint federal-
state partnership administered on behalf of the U.S. Department of Labor by state
workforce agencies (“SWA”), also commonly referred to as UI agencies, in each state.
In Rhode Island, the UI Program is operated by the RIDLT, the RI UI agency / SWA.
The UI Program is designed to provide benefits to persons who are out of work through
no fault of their own. UI benefits are generally funded through state employment taxes
paid by employers. In order to qualify for traditional UI benefits, the applicant must
have earned wages which were taxed, for a qualifying period of time. Self-employed
individuals, independent contractors and non-traditional workers whose income is
outside of a traditional employment relationship (sometimes referred to as gig
employees) not paying employment taxes, are generally not covered by UI programs.
       10.    On March 27, 2020, the CARES Act provided additional assistance to
workers who would otherwise not qualify for traditional UI benefits. The CARES Act
provided assistance in the form of Pandemic Unemployment Assistance (“PUA”),

                                             3
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 4 of 21 PageID #: 34




Pandemic Emergency Unemployment Compensation (“PEUC”) and Federal Pandemic
Unemployment Compensation (“FPUC”).
      11.    PUA generally provides benefits to certain individuals who would not
qualify for traditional UI programs, and are unemployed, partially unemployed, or
unable to work due to COVID-19 related reasons. Individuals who are able to telework
with pay are not eligible for PUA assistance. PUA initially provided up to 39 weeks of
benefits to qualifying individuals which were set to expire on December 31, 2020. On or
about December 27, 2020, the Continued Assistance for Unemployed Workers of 2020
Act was signed into law. This Act extended the payment of PUA benefits for up to 50
weeks through March 14, 2021. Then on March 11, 2021, the American Rescue Plan Act
of 2021 (“ARPA”) was signed into law. Under ARPA, PUA benefits for up to 79 weeks
have been extended through September 6, 2021. The PUA program is administered by
the SWA / UI agency in each state, but the benefits are 100% funded by the federal
government. A PUA claim is a claim for benefits against income earned or expected to
be earned by the claimant in a particular state. The claimant must certify to the
particular SWA / UI agency administering the benefits that the claimant is able to go to
work each day, and, if offered a job, the claimant must be able to accept it. The claimant
must certify this information on a weekly basis during the benefits period. The
claimant is also responsible for reporting any income earned on a weekly basis to the
SWA / UI agency to which they submitted a claim.
      12.    PEUC was established to extend the term for UI benefits and provided up
to an additional 13 weeks of UI benefits to individuals who have exhausted their
regular UI benefits under state or federal law and have no rights to UI under any other
federal state or law. Under the Continued Assistance for Unemployed Workers of 2020
Act, PEUC benefits were extended to provide an additional 11 weeks of benefits for a
maximum of 24 weeks through March 14, 2021. Under ARPA, PEUC benefits have been
extended for up to 53 weeks through September 6, 2021.
      13.    Separately, FPUC provided an additional $600 per week in benefits
through July 2020, to individuals who were collecting UI, PUA and PEUC benefits.

                                            4
    Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 5 of 21 PageID #: 35




FPUC benefits are 100% funded by the federal government. From August 1, 2020
through September 5, 2020, PUA and UI claimants were eligible to receive Federal Lost
Wage Assistance (“FLWA”) in the amount of $300 per week funded by the Federal
Emergency Management Agency (“FEMA”). Under the Continued Assistance for
Unemployed Workers of 2020 Act, an additional $300 in weekly FPUC benefits was
extended from December 26, 2020 through March 14, 2021. Then under ARPA, FPUC
benefits of $300 have been extended through September 6, 2021.


                         LOUISSAINT is Identified as a Co-Conspirator
         14.   In our investigation, Tony Mertile, Junior Mertile, James Legerme, and
Allen Bien-Aime, all residents of Florida, were identified as persons who were
conspiring to use bank accounts to receive payments for fraudulent UI claims submitted
to the RIDLT and to other state SWAs/UI systems and for fraudulent tax refunds;
fraudulently access the bank accounts opened using PII of other persons and into which
those fraudulently obtained funds were deposited; and withdraw fraudulently obtained
UI benefits and tax refunds from the fraudulently opened bank accounts.
         15.   On October 6, 2020, Tony Mertile, Junior Mertile, James Legerme, and
Allen Bien-Aime were all charged by Complaint in the District of Rhode Island in
connection with a scheme to obtain fraudulent UI and tax refund proceeds. 1 On
October 13, 2020, the residences of Tony Mertile, Junior Mertile, James Legerme, as well
as their persons and vehicles, were searched pursuant to federal search warrants. In
addition to multiple computers and cell phones, law enforcement agents located:
                   a. At James Legerme residence,              NW 99th Terrace, Sunrise, FL
                       (Legerme’s residence) -- approximately $100,000 worth of jewelry
                       and watches; $73,758 cash and money orders, multiple cellular




1The Complaints for Tony Mertile, Junior Mertile, James Legerme, and Allen Bien-Aime are docketed at
Dkt Nos. 20-MJ-95, 20-MJ-96, 20-MJ-97, and 20-MJ-98. The cases were later charged by Indictment and
Superseding Indictment, in the District of Rhode Island. See Dkt. No. 20-CR-00100.

                                                  5
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 6 of 21 PageID #: 36




                       telephones, and over one hundred debit cards in the names of other
                       persons, including Chime debit cards and mailers.
                 b. At Tony Mertile’s residence -- approximately $940,000 in cash,
                       firearms, a large collection of jewelry and watches; a large number
                       of debit cards in the name of other persons, from multiple banks,
                       including Chime Bank, Wells Fargo bank, and SunTrust bank;
                       multiple flip style cell phones marked with telephone numbers,
                       including with Rhode Island area code (401); a notebook that
                       appears to identify Green Dot and Go Bank accounts, among
                       others.
                 c. At Junior Mertile’s residence, -- $125,000 in cash, debit cards in the
                       names of other persons, and multiple cell phones.


       16.   During a preview search of a cellular telephone located at (Legerme’s
residence, agents viewed text messages between the user of the telephone, believed to
be Legerme and a contact identified as “Son” with telephone number +4             8084.
The telephone number             8084 has been identified as one used by LUCKSON
LOUISSAINT. The telephone number                  8084 is the phone number listed in the
subscriber information with Apple for an account in the name of “Luckson Louissaint”
at “   coyle avenue,         pawtuket [sic], Rhode Island” with the Apple ID
luck             @icloud.com. That phone number is also listed in the AirBNB user
account for Luckson Louissaint. I also note that the contact information assigned to the
number in cell phone located at Legerme’s residence is “Son,” which I believe to be an
abbreviation for Luckson.
       17.   Based on the text messages exchanged between LOUISSAINT and
Legerme, I believe that LOUISSAINT was provided Legerme, and his co-conspirators,
with emails addresses and passwords to use in furtherance of the efforts to open
fraudulent bank accounts and obtain fraudulent UI proceeds. Excerpts of some of the



                                              6
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 7 of 21 PageID #: 37




messages are set forth below. In the messages, I have referred to the user of the cell
phone as “Legerme” because the cell phone was found at his residence.
       18.    A text exchange dated March 28, 2020 reads:
       -Legerme: 2:12 PM - You'll be done today?
       -LOUISSAINT: 2:21 PM - Leb         @aol.com
                             Happyy05
                             60

       Based on my training and experience, in this text message, I believe that
LOUISSAINT was providing Legerme with an email address and password to access
that email account.
     19. A text exchange dated April 2, 2020 reads:

       -Legerme: 2:59 PM - Still have 20 left but I’m giving it to t but I need lol (Emoji)
       -LOUISSAINT: 2:59 PM - ok 100 more
       -LOUISSAINT: 3:00 PM - ?
       -Legerme: Yes go ahead, I owe you 200, P owe 100, Fat 100, T 100 right now.

       Based on my training and experience, in this text message, I believe that Legerme
was telling LOUISSAINT that he still had email addresses and passwords to be used,
but that he was giving those email addresses/passwords to “t,” who I believe to be co-
conspirator Tony Mertile. I also believe that LOUISSAINT was confirming additional
activity between them with his statement “ok 100 more.” I also believe that Legerme
was confirming what he and his co-conspirators owed LOUISSAINT, specifically that
he (Legerme) owed LOUISSAINT $200 or owed for 200 email addresses and that his
three co-conspirators, referenced by initials, owed him $100 each or for 100 email
addresses. At this point, whether the numbers refer to amounts owed or email
addresses created, for which money is owed, is not yet known. I also not that in text
messages between Legerme and LOUISSAINT on March 22 and 23, 2020, there were
references to “P/200, G/100/Fat/100. Text exchanged I owe you 200, P owe 100, Fat
100, T 100”. I believe the references to “P,” “Fat,” “G,” and “T,” refer to Legerme’s co-
conspirators, including Junior Mertile, who is known by the name “Peanut,” and Tony
Mertile, who is referred to as “T.”

                                                7
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 8 of 21 PageID #: 38




     20. A text exchange from April 4, 2020 reads:
        -Legerme: I never paid you for Tony first 20
        -LOUISSAINT: Emely              6@aol.com
                           Happy06

      Based on my training and experience, in this text message, I believe that Legerme
was telling LOUISSAINT that he owes LOUISSAINT money on behalf of co-conspirator
TONY MERTILE for LOUISSAINT for LOUISSAINT’s part in providing information,
including e-mail addresses, to Legerme and others.
     21. A text exchange from April 10, 2020 reads:
      -Legerme: 10:06 AM - 12 didn't work
      -LOUISSAINT: 10:08 AM - ok no problem
                  10:11 AM - asking for code?
      -Legerme: 10:12 – yes

      Based on my training and experience, in this text message, I believe that Legerme
was telling LOUISSAINT that 12 of the email accounts and passwords that he provided
didn’t work and that when JAMES Legerme tried to access the accounts, he was
prompted to enter a code.
     18. A text message from June 6, 2020 reads:
      -Legerme: 9:24 PM – Getting the money now for you
      -LOUISSAINT: 10:38 PM – ok
Based on my training and experience, I believe that Legerme was advising
LOUISSAINT that he was obtaining payment for him.
      22.    I have also reviewed bank records from Wells Fargo, that show that an
account was opened in the name of Ryan F               , DOB          , listing
LOUISSAINT’s residence in Pawtucket, Rhode Island as the customer address. I have
confirmed that Ryan F            , with that DOB, is a real person and he does not reside
in Pawtucket, Rhode Island. Based on my training and experience, I believe that a debit
card for the Ryan F           account would have been sent to the address on file. From
materials provided by Wells Fargo, this account and others, appear to be connected to



                                              8
    Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 9 of 21 PageID #: 39




Tony Mertile, Legerme, and Junior Mertile. However, I note that the he investigation
into the Wells Fargo activity is ongoing.
         23.    US Postal Service Records show that a priority mail parcel was sent,
listing LOUISSAINT’s home address and telephone number,                 8084, to Legerme
on August 25, 2020. A second parcel, a priority mail flat rate envelope, was sent from
LOUISSAINT’s address, the label image is partially cut off and no sender name can be
seen, to Legerme on August 22, 2020. Based on my training and experience, and work
on this investigation, I believe that LOUISSAINT was sending Legerme debit cards
and/or PII for use in furtherance of the Specified Federal Offenses.


                   The October 13, 2020 Coyle Ave Search of LOUISSAINT’s residence
         24.    On October 13, 2020, the Honorable Patricia A. Sullivan, US Magistrate
Judge for the District of Rhode Island authorized search warrants for LOUISSAINT’s
residence       Coyle Ave       Pawtucket, RI, and his person of LOUISSAINT. 2 On
October 13, 2020, the FBI executed the search of LOUISSAINT’s residence. Agents were
unable to execute the search of his person because LOUISSAINT was not home at the
time of the search of his residence. A woman who identified herself as LOUISSAINT’s
girlfriend told agents that LOUISSAINT was working.
         25.    During the search of LOUISSAINT’s residence, agents found 3 Chime
debit cards with the debit card mailers, in the names of Stevan H       , Shane H      and
Shawn H          addressed to     Coyle Ave     Pawtucket, RI.
         26.    I know from my training and experience that Chime is a financial
technology company that offers overs on-line and app-based banking services. Banking
services for Chime accounts and debit cards are provided by Stride Bank and Bancorp
Bank. Records produced by Stride Bank and Bancorp showed that each of these cards
were issued in three different names, using SSNs and DOBs of three real persons, and




2   Case Numbers: 20-SW-375-PAS and 20-SW-376-PAS

                                               9
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 10 of 21 PageID #: 40




all were sent to LOUISSAINT’s residence. We have not yet determined if these
numbers and emails are legitimate with whom that are associated.
       27.     Stride Bank records showed that:
                   a. A person applied for the debit card in the name of Stevan H               on
                      June 17, 2020 at 1:55 pm, using SSN                  and DOB
                                  . The listed account address was        Coyle Avenue,
                      Pawtucket, RI 02860. 3 An $8,121.00 payment from Arizona
                      Benefitpay, which services the Arizona UI agency, was made to this
                      debit card on June 18, 2020. The AZ UI payment was for a claim
                      filed on June 17, 2020 in the name of Shannon H          , SSN
                            , with a listed Arizona address. I have confirmed that a
                      Shannon H         , with this SSN, lives in Washington. The
                      application information for each of the debit cards listed a phone
                      number and email.
                   b. A person applied for the debit card in the name of Shane H               on
                      June 17, 2020, at 1:47 pm (8 minutes before the Stevan H
                      application), using SSN                 and DOB                  . The
                      records from Stride Bank show no deposits on the debit card in the
                      name of Shane H         .4
       28.     Bancorp records showed that a Chime debit card in the name of Shawn
H      issued on June 17, 2020. The applicant listed the name Shawn H             , and the
SSN ending         and DOB of                . 5 The records from Bancorp show no
deposits on the debit card in the name of Shane H           . According to Bancorp records,




3 The listed phone number on the Stevan H   Stride (Chime) account was     0737 and the email
was mig         @aol.com.
4 The listed phone number on the Stevan H   Stride (Chime) account was     5942 and the email
was jua       @aol.com.
5 The listed phone number on the Shawn H    Bancorp (Chime) account was      8157 and the email
was rau       @aol.com.

                                               10
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 11 of 21 PageID #: 41




the debit card in the name of Shane H      was directed to be sent to “SHAWN
H       ,   COYLE AVE            PAWTUCKET, RI 02860.”
      29.    From my training and experience, and work on this investigation, I
believe that the debit cards on which no deposits were made were opened to receive
fraudulent UI benefits but we obtained the cards before they were used for that
purpose.
                                  Use of Real Identities
      30.    In addition to the use of the name Shannon H          , as described above, in
connection with the AZ UI claim, I have confirmed that the identifiers used to open the
3 Chime debit cards that were sent to LOUISSAINT’s house all belong to real persons,
whose DOBs and SSNs match the information use to open the accounts. None of the
persons reside in LOUISSAINT’s residence, the location listed as the address upon
opening of the debit card accounts.
                a. The true name, DOB, and SSN                     of Stevan H      were
                    used to open and the Stride Bank issued Chime card found at
                    LOUISSAINT’s residence and on which $8,121.00 in Arizona UI
                    benefits were paid. Stevan H           resides in Washington State.
                b. The true name, DOB, and SSN of Shane H              were used to open
                    and the Stride Bank issued Chime card found at LOUISSAINT’s
                    residence and on which $8,121.00 in Arizona UI benefits were paid.
                    Shane H      resides in Oregon.
                c. The true name and DOB of Shawn H               were used to open the
                    Bancorp issued Chime card found at LOUISSAINT’s residence.
                    Shawn H       is a resident of Washington state, not of
                    LOUISSAINT’s residence in Pawtucket, Rhode Island.


                               Statement by LOUISSAINT
      31.    On October 21, 2020, LOUISSAINT called your affiant at the FBI
Providence Office and asked to discuss the search warrant that had been executed at his

                                           11
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 12 of 21 PageID #: 42




home on October 13, 2021. LOUISSAINT claimed that James Legerme was his cousin
and that the package that LOUISSAINT sent to Legerme in Florida was a gift card. I
note that the mail records obtained to date show that LOUISSAINT sent two, not one
mailings, to Legerme, in August. LOUISSAINT spent $26.35 to send one parcel, and
$7.75 to send the second parcel.
       32.   LOUISSAINT also claimed that he did make email addresses for Legerme,
but it was for Legerme to use to give his business and AirBNBs good reviews.
LOUISSAINT claimed he made 20 emails at one time and 20 or 30 email addresses
another time. According to records from AirBNB, Legerme is not an AirBNB host.
Legerme’s wife, Shemka Williams is a host of one AirBNB property in Fort Lauderdale,
FL. However, AirBNB records show that there are only 13 reviews for that property,
and the last five reviews were March 1, March 11, March 15, March 21, and April 3,
2020. I note that LOUISSAINT’s and Legerme’s messages described above occurred
between March 22, 2020 and June 6, 2020.
       33.   LOUISSAINT also acknowledge that he knew Tony Mertile. He claimed
that both Legerme and Tony Mertile helped him when he first came to the country and
was down on his luck. LOUISSAINT said that the last time he spoke to Tony Mertile
was in 2017 when he called him to wish him a happy birthday.
       34.   Based on my training and experience in investigating this and similar
violations of federal law, I believe that LOUISSAINT is a willing participant involved
the UI fraud. I believe that LOUISSAINT assisted Legerme, Tony Mertile, Junior Mertile
and others commit UI fraud by making email addresses for them. I believe that
LOUISSAINT was paid for his services for making these emails and that is what is
referenced in the text messages between Legerme and LOUISSAINT referenced in the
October 2020 Riportella Affidavit. I believe that the Chime card located inside
LOUISSAINT’s apartment with the $8,121 of Arizona BenefitPay was payment for his
services.




                                           12
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 13 of 21 PageID #: 43




               Additional UI Claims Associated with LOUISSAINT’s Address
      35.    I am also aware that additional UI claims, in Rhode Island and in other
states, list other persons and apartments in        Coyle Avenue, Pawtucket in UI
applications. The IP addresses used to file those UI claims may be linked to additional
UI claims for other addresses in multiple states. Our investigation is ongoing and we
have not yet determined if those claims are valid and/or connected to LOUISSAINT.


                                        Summary
      36.    Based on my training and experience, I believe that LUCKSON
LOUISSAINT is conspiring with others, including James Legerme, Tony Mertile, Junior
Mertile, and others, in the commission of the Specified Federal Offenses by providing
information, including e-mail addresses and passwords, to his co-conspirators to open
bank accounts and file fraudulent UI claims, and that he is knowingly receiving debit
cards that were fraudulently issued in the names of others, to receive fraud proceeds.
      37.    The investigation into LOUISSAINT’s conduct is ongoing. From a
preliminary review of data from the Department of Labor, Office of the Inspector
General, LOUISSAINT appears to be connected, through co-conspirators, to fraudulent
UI claims in multiple states. However, the respective roles of LOUISSAINT and his co-
conspirators, and the full scope of the conduct has not yet been determined.
      38.    Although an earlier search was conduct as LOUISSAINT’s residence, I
believe that additional evidence may be located at his residence. The nature of this
fraud involved a complex scheme in which debit cards were issue in the names of
others, and cards were mailed to persons, including LOUISSAINT, to facilitate the
fraud. I believe that one or more banks, or UI agencies, may have sent materials to
LOUISSAINT since the October 13, 2021 search. Further, as discussed above, we did
not obtain LOUISSAINT’s cell phone when the warrant was executed on October 13,
2021. As discussed above, the cell phone was used in the commission of the offense,
and I believe that information relating to the Specified Federal Offenses will be located
on LOUISSAINT’s cell phone.

                                               13
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 14 of 21 PageID #: 44




                       Evidence Obtained During Residential Searches
       39.    Based on my training and experience, I know that during the course of
residential searches, I and other agents have also found items of personal property that
tend to identify the person(s) in residence, occupancy, control, or ownership of the
SUBJECT PREMISES and computer devices located therein. Such identification
evidence is typical of the articles people commonly maintain in their residences, such as
canceled mail, deeds, leases, rental agreements, photographs, personal telephone books,
diaries, utility and telephone bills, statements, identification documents, and keys.
       40.    Given the nature of this crime, I also believe it is reasonable to believe that
the access devices, such as debit cards, and information relating thereto (names, social
security numbers, passwords, online user log ins, etc.) would be maintained a place that
allowed for safe storage, but ready access, such as a residence, for ATM or other debit
transactions to be conducted shortly after the posting of fraudulent UI and/or tax
refund payments to an account.


                            Evidence Relating to Fraud Offenses
       41.    Based on my training and experience and familiarity with investigations
into fraud conducted by other law enforcement agents, I know the following:
                 a. Individuals maintain in their homes, both in paper and electronic
                     format, among other items, records regarding the receipt and
                     expenditure of money, documents relating to the purchase of
                     assets, and records pertaining to their employment or business,
                     even if that business is an illicit business.
                 b. Given the nature of fraud, I believe that participants in a long
                     running fraud that involves several participants, more often than
                     not, will keep records containing names, addresses, email
                     addresses, and telephone numbers of co-conspirators, as well as
                     targets and victims, amounts received from them, and amounts
                     sent to co-conspirators. These records are necessary to further the

                                             14
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 15 of 21 PageID #: 45




                 illicit fraud business and can be found in paper form or stored
                 electronically in cell phones and other electronic devices. Owing to
                 the long-term usefulness of such items, and tracking relative
                 proceeds among co-conspirators, this type of evidence would likely
                 be generated, maintained, and then possibly forgotten about and
                 not disposed of.
              c. I also know that those who make use of stolen personal
                 identification as part of their fraud schemes, will often keep lists of
                 the stolen PII, and notations on how and when that identify may be
                 used, and any passwords for that “identity.” I am also aware that
                 fraudsters often maintain such documents related to their criminal
                 activities at their residences or other locations over which they have
                 control for an extended period of time, due to the high value
                 associated with stolen PII that has been successfully used.
              d. From training and experience, I know that individuals who amass
                 proceeds from illegal activities routinely attempt to further that
                 conduct and/or conceal the existence and source of their funds by
                 engaging in financial transactions with domestic and foreign
                 institutions, and others, through all manner of financial
                 instruments, including cash, cashier’s checks, credit and debit
                 cards, money drafts, traveler’s checks, wire transfers, etc. Records
                 of such instruments, including ATM receipts, are oftentimes
                 maintained at the individual’s residence.
              e. There are many reasons why criminal offenders maintain evidence
                 for long periods of time. First, to the offender, the evidence may
                 seem innocuous at first glance (e.g. financial, credit card and
                 banking documents, travel documents, receipts, documents
                 reflecting purchases of assets, personal calendars, telephone and
                 address directories, checkbooks, videotapes and photographs,

                                         15
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 16 of 21 PageID #: 46




                 utility records, ownership records, letters and notes, tax returns
                 and financial records, escrow files, telephone bills, keys to safe
                 deposit boxes, packaging materials, computer hardware and
                 software). To law enforcement, however, such items may have
                 significance and relevance when considered in light of other
                 evidence. Second, the criminal offender may no longer realize
                 he/she still possesses the evidence or may believe law enforcement
                 could not obtain a search warrant to seize the evidence. The
                 criminal offender may also be under the mistaken belief that
                 he/she has deleted, hidden or further destroyed computer-related
                 evidence, which in fact, may be retrievable by a trained forensic
                 computer expert. Thus, records and ledger-type evidence that one
                 would think a prudent person might destroy because of its
                 incriminatory nature are sometimes still possessed months or even
                 years after the records were created.
              f. Based on my knowledge with respect to facts and circumstances in
                 this investigation, as well as my experience and training relating to
                 cases involving individuals engaged in fraud schemes, as well as
                 my discussions with other agents who investigated such cases, I
                 know that it is a common practice for individuals engaged in these
                 illegal activities to maintain the items and records or documents as
                 set forth in Attachments B-1 through B-2, whether maintained on
                 paper, in hand-written, typed, photocopied, or printed form, or
                 electronically on a computer or cell phone, hard disks, external
                 drives, RAM, flash memory, CD-ROMS, memory sticks, USB
                 drives, and other magnetic or optical media, or any other storage
                 medium.




                                        16
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 17 of 21 PageID #: 47




                         Training and Experience on Digital Devices
       42.    Based on my training, experience, and information from those involved in
the forensic examination of digital devices, I know that the following electronic
evidence, inter alia, is often retrievable from digital devices:
                  a. Forensic methods may uncover electronic files or remnants of such
                     files months or even years after the files have been downloaded,
                     deleted, or viewed via the Internet. Normally, when a person
                     deletes a file on a computer, the data contained in the file does not
                     disappear; rather, the data remain on the hard drive until
                     overwritten by new data, which may only occur after a long period
                     of time. Similarly, files viewed on the Internet are often
                     automatically downloaded into a temporary directory or cache that
                     are only overwritten as they are replaced with more recently
                     downloaded or viewed content and may also be recoverable
                     months or years later.
                  b. Digital devices often contain electronic evidence related to a crime,
                     the device’s user, or the existence of evidence in other locations,
                     such as, how the device has been used, what it has been used for,
                     who has used it, and who has been responsible for creating or
                     maintaining records, documents, programs, applications, and
                     materials on the device. That evidence is often stored in logs and
                     other artifacts that are not kept in places where the user stores files,
                     and in places where the user may be unaware of them. For
                     example, recoverable data can include evidence of deleted or edited
                     files; recently used tasks and processes; online nicknames and
                     passwords in the form of configuration data stored by browser, e-
                     mail, and chat programs; attachment of other devices; times the
                     device was in use; and file creation dates and sequence.



                                              17
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 18 of 21 PageID #: 48




                 c. The absence of data on a digital device may be evidence of how the
                     device was used, what it was used for, and who used it. For
                     example, showing the absence of certain software on a device may
                     be necessary to rebut a claim that the device was being controlled
                     remotely by such software.
                 d. Digital device users can also attempt to conceal data by using
                     encryption, steganography, or by using misleading filenames and
                     extensions. Digital devices may also contain “booby traps” that
                     destroy or alter data if certain procedures are not scrupulously
                     followed. Law enforcement continuously develops and acquires
                     new methods of decryption, even for devices or data that cannot
                     currently be decrypted.
       43.    Based on my training, experience, and information from those involved in
the forensic examination of digital devices, I know that it is not always possible to
search devices for data during a search of the premises for a number of reasons,
including the following:
                 a. Digital data are particularly vulnerable to inadvertent or
                     intentional modification or destruction. Thus, often a controlled
                     environment with specially trained personnel may be necessary to
                     maintain the integrity of and to conduct a complete and accurate
                     analysis of data on digital devices, which may take substantial
                     time, particularly as to the categories of electronic evidence
                     referenced above. Also, there are now so many types of digital
                     devices and programs that it is difficult to bring to a search site all
                     of the specialized manuals, equipment, and personnel that may be
                     required.
                 b. Digital devices capable of storing multiple gigabytes are now
                     commonplace. As an example of the amount of data this equates to,



                                             18
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 19 of 21 PageID #: 49




                    one gigabyte can store close to 19,000 average file size (300kb)
                    Word documents, or 614 photos with an average size of 1.5MB.
      44.    The search warrant also requests authorization to use the biometric unlock
features of a device, based on the following, which I know from my training,
experience, and review of publicly available materials:
                 a. Users may enable a biometric unlock function on some digital
                    devices. To use this function, a user generally displays a physical
                    feature, such as a fingerprint, face, or eye, and the device will
                    automatically unlock if that physical feature matches one the user
                    has stored on the device. To unlock a device enabled with a
                    fingerprint unlock function, a user places one or more of the user’s
                    fingers on a device’s fingerprint scanner for approximately one
                    second. To unlock a device enabled with a facial, retina, or iris
                    recognition function, the user holds the device in front of the user’s
                    face with the user’s eyes open for approximately one second.
                 b. In some circumstances, a biometric unlock function will not unlock
                    a device even if enabled, such as when a device has been restarted
                    or inactive, has not been unlocked for a certain period of time
                    (often 48 hours or less), or after a certain number of unsuccessful
                    unlock attempts. Thus, the opportunity to use a biometric unlock
                    function even on an enabled device may exist for only a short time.
                    I do not know the passcodes of the devices likely to be found in the
                    search.
                 c. Thus, the warrant I am applying for would permit law enforcement
                    personnel to, with respect to any device that appears to have a
                    biometric sensor and falls within the scope of the warrant: (1)
                    depress the user’s thumb- and/or fingers on the device(s); and (2)
                    hold the device(s) in front of the user’s face with her eyes open to
                    activate the facial-, iris-, and/or retina-recognition feature.

                                            19
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 20 of 21 PageID #: 50




                  d. Other than what has been described herein, to my knowledge, the
                     United States has not attempted to obtain this data by other means.


                                 REQUEST FOR SEALING
       45.    Because this investigation is continuing and disclosure of some of the
details of this affidavit may cause the targets or other affiliated persons to flee or further
mask their identity or activities, destroy physical and/or electronic evidence, or
otherwise obstruct and seriously jeopardize this investigation, I respectfully request
that this affidavit, and associated materials seeking this search warrant, be sealed until
further order of this Court. Finally, I specifically request that the sealing order not
prohibit information obtained from this warrant from being shared with other law
enforcement and intelligence agencies.




                                             20
Case 1:21-mj-00059-LDA Document 3-3 Filed 05/24/21 Page 21 of 21 PageID #: 51




                                     CONCLUSION
      46.    For all of the reasons described above, there is probable cause to arrest
Luckson LOUISSAINT for the Specified Federal Offenses and to believe that the items
to be seized described in Attachment B-1 and B-2, will be found in a search of the
SUBJECT PERSON and SUBJECT PREMISES described in Attachment A-1 and A-2.


   I declare that the foregoing is true and correct.




                                          FEDERAL BUREAU OF INVESTIGATION



        Attested to by the applicant in accordance with the requirements of Fed.
        R. Crim. P. 4.1 by telephone.


   ______________________                 __________________________________
          Date                                  Judge’s signature

   _Providence, RI________                Lincoln D. Almond, US Magistrate Judge
       City and State                           Printed name and title




                                            21
